 In the Matter of WEYERHAEUSER TIMBER COMPANY, LONGVIEWBRANCH-andINTERNATIONALWOODWORKERS OF AMERICA, LOCALUNION No., 36, AFFILIATED WITH THE CONGRESS OF INDUSTRIALORGANIZATIONSCasellNo.0-1703SUPPLEMENTAL DECISIONANDMODIFICATION OF ORDERJune 3, 19111On April 23, 1941, the National Labor Relations Board issueditsDecision and Order in the above-entitled proceeding.'Subse-quently the respondent and the Union requested that Section 2 (a)of the Order 2 be modified by changing the phrase "one or more of itsemployees" to "five or more of its employees." In view of this re-quest, the order will be so modified.The Union requested also that such section of the Order be furtheramended to require admittance of accredited representatives of saidUnion only.This requested modification would not be consonantwith the policies and provisions of the Act and will therefore bedenied.3By virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 10 (d) of the National LaborRelationsAct, 49 Stat. 449, and pursuant to Article II, Section 38,of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBY ORDEREDthat the Order be, and the same hereby is,amended by striking the phrase "one or more of its employees" inthe first lineof paragraph(a) in Section 2 of the Order and substi-tuting therefor the phrase "five or more of its employees."IT IS FURTHER ORDEREDthat the request of the Union that the Orderbe amendedto requireadmittance to the respondent's camps of rep-resentatives of said Union only, be, and the same hereby is, denied.1 31 N L R B 2562'1'hfssection reads as follows. (the respondent shall take the following affirmativeaction) "(a) Upon request by one or more of its employees nho live at one or more of therespondent's camps, and under lawful and reasonable conditions not more onerous thanthose imposed on other persons, to admit to such camp or camps repiesentatives of labororganizations ;"3SeeMatter of American-11'est African Lines, IncandMarine Engineers' BeneficialAssociation,21 N L R B 69132 N. L R B , No 59.273